Citation Nr: 0024074	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  97-29 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an extraschedular evaluation, pursuant to 38 
C.F.R. § 3.321(b) (1999), for service-connected bilateral 
pars planitis and bilateral cataracts.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from January 1988 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision from the Lincoln 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for bilateral pars 
planitis and right eye cataract with a 10 percent evaluation, 
effective May 7, 1996.  In October 1998, the Board granted 
the veteran's claim of entitlement to service connection for 
a left eye cataract.  By rating decision in March 1999, 
the RO granted an increased evaluation of 20 percent for 
service-connected bilateral pars planitis and bilateral 
cataracts, effective May 7, 1996.  

In May 2000, the Board denied entitlement to an evaluation in 
excess of 20 percent for service-connected bilateral pars 
planitis and bilateral cataracts under VA's Schedule for 
Rating Disabilities (Schedule), 38 C.F.R. Part 4 (1999).  The 
Board remanded the claim in part for consideration of 
entitlement to an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1).  


FINDING OF FACT

The veteran's bilateral pars planitis does not cause an 
exceptional or unusual disability picture, marked 
interference with her employment, nor does it require 
frequent periods of hospitalization rendering impractical the 
use of the regular Schedular standards.  



CONCLUSION OF LAW

An extraschedular evaluation for service-connected bilateral 
pars planitis and bilateral cataracts is not warranted.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 
3.321(b)(1) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In her notice of disagreement, received in July 1997, the 
veteran stated that she was missing time from work due to her 
bilateral eye condition.  She further noted that she was 
experiencing a "level of pain" not taken into consideration 
in evaluation of her condition.  

In a statement, submitted with her VA Form 9, substantive 
appeal, in October 1997, the veteran stated that her eye 
disease limited her ability to compete for jobs, for which 
she was qualified, due to the lack of time she could tolerate 
at a computer.  She noted that she was limited as to the 
amount of reading and detailed functions she could perform 
and indicated that her eyes required rest periods throughout 
the day.  She stated that she could only drive short 
distances during daylight hours.  The veteran reported that 
she was forced to miss a minimum of three days per month due 
to treatment for her eye condition.  

In a letter, received in October 1997, the veteran's spouse 
stated that her vision difficulties created a problem with 
transportation for her and her child during the spouse's 
deployments.  He noted that the veteran required rest periods 
following treatment, which required a babysitter to care for 
their child.  He reported that the treatment, recovery, and 
manifestations of the disease, forced the veteran to miss, on 
average, 30 hours of work per month and caused him to miss 
work to drive her to treatment appointments.  

A VA examination was conducted in February 1999.  The veteran 
reported that she can only spend very limited time at the 
computer, was unable to read magazines or books (except short 
children's bedtime stories to her child), and had occasional 
flare-ups that incapacitated her for up to several weeks.  
The examiner noted that the veteran's visual acuity was 
significantly reduced and the veteran found decreased ability 
for normal day-to-day activities.  


II. Analysis

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's service-connected 
bilateral pars planitis and bilateral cataracts.  In 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, a veteran may be awarded a rating 
higher than that encompassed by the Schedular criteria.  
The evidence in this case preponderates against a finding 
that the veteran's service-connected bilateral pars planitis 
and bilateral cataracts cause marked interference with her 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular Schedular standards.  Id.  To the extent 
that her employment is impaired by her service-connected 
disabilities, the evaluations assigned under the Schedule 
contemplate such level of interference.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
under the Schedule.


ORDER

Entitlement to an extraschedular evaluation for service-
connected bilateral pars planitis and bilateral cataracts is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

